EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received August 6, 2021 (the “Response”).  In response to the Response, the previous (1) objection to claims 1–20 under 37 C.F.R. § 1.71(a); and (2) rejection of claims 1–7, 9–17, 19, and 20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–4, 9–14, 19, and 20 are currently pending.

Allowable Subject Matter
Claims 1–4, 9–14, 19, and 20 allowed.
Regarding claim 1, the prior art of record does not teach  
determining, by the cluster, an allocation state of the cluster in response to the request for stream credits from the client, wherein determining the allocation state includes determining the number of streams available from the servers, assuming that the request for stream credits is granted, and determining whether the client and each of the other clients could request and use their maximum stream credits in succession based on the current allocation matrix, the current demand matrix, the current need matrix and the request for stream credits from the client,
wherein the allocation state is safe when each of the clients including the requesting client could request and use their maximum stream credits, and wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449